DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/05/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent reference is submitted without date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Becker US 2017/0046975 does provide a teaching of a welding torch with a set of visual markers (see FIG.  65A item 1074 and item 802), sensor that detect the set of visual markers (see paragraph 96) for spatial tracking.  However, it fails to provide a teaching of an attachment having a set of visual marker that is configured to be attached to a filler rod and capable of being tracked by the sensor.   While the Becker 20170046975 and 20150190876 does provide a teaching of a set of visual marker to on the filler rod (FIG. 66A item 802 and see FIG. 10 item 198, 196; respectively).  However, these visual marker are not disclosed as an attachment and is not disclosed to be used to determine the position and orientation of the filler rod.  Instead, the Becker references appears to use the visual marker to determine the electrode consumption rate.  The examiner takes the position that there is insufficient evidence that can be used to modify the Becker references to track both the welding torch and filler rod.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715